DETAILED ACTION
	Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8-11, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 102b as being clearly anticipated by Ladet et al. (US 20100217287; cited in the IDS) as evidenced by medical-dictionary.thefreedictionary.com.
	Ladet teaches a method for attaching polymeric fibers to a biological tissue by reacting a fiber that has a plurality of reactive members  such that when the reactive member is contacted with the biological tissue that contains a complementary member that makes a binding pair, covalent attachment occurs which bonds the fiber to the tissue (page 1, [0007]). The strength and elasticity of the network can be varied for the 
The members of the specific binding pairs attached to each other via click chemistry such a Huisgen cycloaddition, Diels-Alder reactions, thiol-alkene reactions and maleimide-thiol reactions ([0010].
In a specific embodiment, Ladet teaches an example of Huisgen cycloaddition by the reaction of  a 1,3-dipolar azide that is attached to the tissue and where the fiber, a polymer is attached to an acetylene (instant claim 2). A metal-catalyzed Huisgen reaction can take place in the presence of a copper catalyst. Non-metal catalyzed reaction can occur between the 1,3-dipolar azide functionalities and a substituted cylcooctyne having electron-withdrawing substituents such as fluorine (pages 1-2, adjoining paragraph [0010]; instant claims 3-6). 
At [0025] Ladet teaches methods to introduce an azido group to a protein thereby functionalizing the protein with a reactive group that is complementary to the fiber having an acetylene group. One method to functionalize the tissue is to react the N-terminus of an amine group of a protein (instant claim 8) in the tissue with azido acetyl chloride (instant claim 16 (an acyl azide)).
Therefore, Ladet teaches the method of instant claims 1, 17 and 18, wherein a tissue is functionalized with one member of a specific binding pair that is then exposed to a fiber having plurality of reactive members  (e.g., at least two functional groups) such that when the reactive member is contacted with the biological tissue that contains a complementary member that makes a binding pair, covalent attachment occurs which 
The disclosure that the fiber can be a polymer meets the limitations of instant claim (because the linking compound comprises the fiber which is a polymer (e.g., spacer) that contains the reactive functionalities. Ladet teaches that the fiber is preferably a polymer having linkages that are biodegradable (instant claim 13). In another embodiment, the fibers can comprise polymers that are non-absorbable such as PEG which reasonably lacks groups that can react with azides or acetylenes (instant claim 10). 
The reactive members or complementary reactive members may be also attached to biological tissue via a linker. In certain embodiments, the linker is or includes a ligand which bears a reactive member. The ligand binds to a desired target on the tissue and thus provides a vehicle for transporting and indirectly binding the reactive member to the tissue. An example of a linker to which reactive members can be incorporated is a polysaccharide ([0027]; instant claim 11).
The reference is silent regarding the characteristics that the azide is present as an internal group with each of the plurality of ancho compound and/or the acetylene is present as an internal group within the linking compound (claim 15) but meets the claimed limitations because the molecules comprising the bioorthogonal pairs are small molecules that do not have selectivity for the location of the groups, external or internal, with which they react which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 1, 8-10 and 12 are rejected under pre-AIA 35 U.S.C. 102b as being clearly anticipated by Pathak et al. (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985; both references cited in the IDS).
Pathak teaches the crosslinking with tissue of bovine pericardium by modifying amine functional groups on bovine pericardium tissue with acrylic acid succinimide ester. The reaction is terminated by washing the tissue with PBS (Example 1, [00286] page 92). From this reaction, the tissue bears reactive unsaturated groups. The unsaturated groups can be crosslinked by reacting the unsaturated groups with a di- or poly-functional mercapto compound. In example 17, the acrylic acid modified bovine pericardium tissue was reacted with trimethylpropyl tris-3-mercaptopropionate in acetonitrile for 6 hours. The tissue is then washed with PBS and ethanol and stored until further use (pages 102-103). Hotchkiss teaches that NHS-esters react with primary amines ([0155]).
This type of cross-linking is depicted in Figure 7:

    PNG
    media_image1.png
    491
    452
    media_image1.png
    Greyscale

Pathak generically teaches the reaction at pages 49-50 of the publication where the dimercapto compound is depicted as SH-R-SH where R is an organic moiety having at least one carbon atm. R can have one or more mercapto groups or can be an alkane group such as butyl, hexyl etc. or a polyethylene glycol terminated thiol.
Thus, the limitations of claim 1 are met because a tissue comprising amine groups (claim 8) is reacted with an anchor compound, acrylic acid succinimide ester: 
    PNG
    media_image2.png
    110
    171
    media_image2.png
    Greyscale
to provide a reactive alkenyl funtional group coupled to the tissue. The alkenyl group reacts specifically with the thiol groups of the trimethylpropyl tris 3-mercaptopropionate to form crosslinks within the tissue. Hence, the reaction of the alkenyl groups with the thiol groups is reasonably interpreted to be a bio-orthogonal pair  because the groups react exclusively with each other and not other tissue reactive groups. As Pathak teaches that R for the mercapto linking compound can be an alkane specie, this is a spacer of the linking compound does not comprise a reactive group that is a straight chain hydrocarbon (instant claims 9, 10 and 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-10, 12 and 13 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985). 
Claims 1, 8-10 and 12 are rejected insofar as they read on the limitations of claim 13.
The disclosure by Pathak is discussed supra teaching the crosslinking of tissue by the reaction of alkenes fixed to a tissue with di- or tri-mercapto linkers is discussed supra. It is taught that the mercapto groups can flank a linker that can be polyethylene glycol, for example.
Pathak does not teach that the linker between the terminal mercapto groups is biodegradable (claim 13).
Pathak teaches that the tissue can be fixed using a biodegradable cross-linker (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a biodegradable crosslinker functionalized by mercapto groups in the alkene-thiol coupling method of Pathak. The ordinary artisan would have been motivated to do so because Pathak teaches that tissue can be crosslinked with linkers that are biodegradable and the replacement of a polyethylene glycol group with a biodegradable linker is easily envisaged since Pathak teaches the use of terminal functionalized linkers to be crosslinked into tissues where the alkene-thiol coupling is one of these methods. The ordinary artisan would have had a reasonable expectation that one could employ the alkene-thiol method of crosslinking where the crosslinker between the terminal mercapto groups is biodegradable because Pathak teaches that SH-R-SH can be a chain.
Claims 1, 8-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985), as applied to claims 1, 5, 12, 13, 15, 17-19 and 21,  above in view of Alferiev et al. (US 2005/0244460; cited in the IDS).
The disclosure by Pathak teaching SH-R-SH linkers where R is a biodegradable group is discussed supra.
Pathak does not teach that the biodegradable linker contains a disulfide group (claim 14).
Alferiev teaches that it is desirable to crosslink prosthetic tissue with linkers that comprises a disulfide group for subsequent biodegradation ([0074]-[0087],
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a biodegradable crosslinker that comprises a disulfide group because disulfide groups are biodegradable which is the requirement of Pathak for biodegradable crosslinkers. The ordinary artisan would have had a reasonable expectation that one could employ a disulfide group in a linker intended to be biodegradable because Alferiev teaches this.
Claims 1, 2, 8-10, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985) in view of Mahmoud et al. (Biomaterials (2011; published online February 2011) 32: 3712-3720; cited in the IDS).
Claims 1, 8-10 and 12 are rejected insofar as they read on the limitations of claims 2 and 16.
The disclosure by Pathak is discussed supra teaching the crosslinking of tissue by the reaction of alkenes fixed to a tissue with di- or tri-mercapto linkers is discussed supra.
Pathak does not teach that the biorthogonal binding pair comprises an azide and an acetylene (claims 2 and 17) and that the anchor compound is imidazole-1-sulfonyl chloride (claim 16) to result in cross-linkages with the tissue (claim 17).
Mahmoud teaches that the reaction of an alkene and a thiol group is an example of a biorthogonal binding pair referred to as thiol-ene click chemistry. This type of chemistry can be used to functional peptide fibers for the attachment of a desired component. The thiol-ene chemistry can be used or a copper-catalyzed azide-alkyne clock chemical reaction can be employed (page 3712, right column, last paragraph).
A lysine group on a peptide can be functionalized by an azide by the reaction of the lysine group with imidazole-1-sulfonyl azide (claim 16) in the presence of a copper catalyst. The functionalized tissue is then reacted with an acetylene compound (claim 2). This is shown in the Figure 1 cartoon in comparison with the alkene-thiol click chemistry. The chemical reaction is described in section 2.2, page 3713.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ copper-catalyzed azide-alkyne click chemistry instead of the thiol-ene click chemistry employed by Pathak to crosslink tissue. The ordinary artisan would have been motivated to do so because Mahmoud teaches that they are equivalent biorthogonal groups for modifying peptide fibers. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ an azido/acetylene biorthogonal binding pair instead of the alkene-thiol functional groups for the modifying tissue and the subsequent coupling of the linker with the other of the biorthogonal pair because Mahmoud teaches that this type of chemistry can be used to modify peptide fibers.
The reference is silent regarding the characteristics that the azide is present as an internal group with each of the plurality of ancho compound and/or the acetylene is present as an internal group within the linking compound (claim 15) but meets the claimed limitations because the molecules comprising the bioorthogonal pairs are small molecules that do not have selectivity for the location of the groups, external or internal, with which they react which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 2, 8-10, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985) in view of Mahmoud et al. (Biomaterials (2011; published online February 2011) 32: 3712-3720) in further view of Vila et al. (Chem. Res. Toxic. (2008) 21: 432-444; cited in the IDS).
The disclosure by Pathak modified by Mahmoud teaching the functionalization of amine groups of tissue with one of an azido-alkynyl bio-orthogonal pair for click chemistry resulting in crosslinking of a tissue is discussed supra.
Modified Pathak does not teach that in the bio-orthogonal pair, one of the pair that reacts with the tissue comprises an aldehyde group that is the functionality that couples to the tissue (claim 16).
Vila teaches the identification of protein targets of 4-hydroxynonenal (HNE) by preparing azido or alkynyl derivatives of 4-hydroxynonenal (HNE) and reacting the HNE derivatives with proteins. Cells were exposed to the derivatives to label the proteins. Following this the labeled cells were lysed and then contacted with reagents to effect click chemistry where the click reagent was azido coupled to biotin. The biotin-labeled proteins were then purified with streptavidin beads (abstract). This strategy is depicted in Scheme 1, page 433.
The HNE analogs 1, 2 and 3 were prepared. In analog 2, R is alkynyl (page 436, Scheme 2). These compounds were then reacted with peptides where for compound 2, the amine of the peptides formed a Schiff base with the aldehyde to provide the alkynyl-peptide adduct which could then reacted with an azido-biotin derivative to form the biotinylated peptide (Scheme 4, page 437, left column under the heading of “peptide Adduction with HNE analogs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ an aldehyde analog of an alkyne to be coupled to an amine group in a tissue for subsequent click reaction for crosslinking with an azido group-bearing linker. The ordinary artisan would have been motivated to do so because as shown by Vila, an aldehyde compound that bears an alkyne can react with an amine of a peptide via a Schiff base which can then subsequently react with a compound bearing an azido group. Thus, this is simply substitution of one coupling functionality for another for the same purpose of carrying out click chemistry. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ an employ an aldehyde as the reactive functionality with an amine because this is successfully carried out by Villa.
Claims 1-6, 8-10, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985) and Mahmoud et al. (Biomaterials (2011; published online February 2011) 32: 3712-3720), as applied to claims 1, 2, 8-10, 12 and 15-18, in further view of Ladet et al. (US 20100217287).
The disclosure by Pathak modified by Mahmoud is discussed supra.
Modified Pathak does not teach that the acetylene is a cyclooctyne having a fluorine (halogen) withdrawing group (claims 3-6) where the functional group linked to the tissue is an acyl azide (claim 16).
Ladet teaches a method for attaching polymeric fibers to a biological tissue by reacting a fiber that has a plurality of reactive members such that when the reactive member is contacted with the biological tissue that contains a complementary member that makes a binding pair, covalent attachment occurs which bonds the fiber to the tissue (page 1, [0007]).
The members of the specific binding pairs attached to each other via click chemistry such a Huisgen cycloaddition, Diels-Alder reactions, thiol-alkene reactions and maleimide-thiol reactions ([0010].
In a specific embodiment Ladet teaches an example of Huisgen cycloaddition by the reaction of a 1,3-dipolar azide that is attached to the tissue and where the fiber, a polymer is attached to an acetylene (instant claim 2). A metal-catalyzed Huisgen reaction can take place in the presence of a copper catalyst. Non-metal catalyzed reaction can occur between the 1,3-dipolar azide functionalities and a substituted cyclooctyne having electron-withdrawing substituents such as fluorine (pages 1-2, adjoining paragraph [0010]; instant claims 3-6). At [0025] Ladet teaches methods to introduce an azido group to a protein thereby functionalizing the protein with a reactive group that is complementary to the fiber having an acetylene group. One method to functionalize the tissue is to react the N-terminus of an amine group of a protein in the tissue with azido acetyl chloride (instant claim 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to accomplish the azide-alkyne click chemistry in the method of modified Pathak with a 1,3-dipolar azide and a fluorine-substituted cylcooctyne orthogonal biding pair. The ordinary artisan would have been motivated to do so because so because the 1,3-dipolar azide and a fluorine-substituted cylcooctyne orthogonal biding pair taught by Ladet is simply a variation based on the same biorthogonal click chemistry taught by Mahmoud. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ 1,3-dipolar azide and a fluorine-substituted cylcooctyne orthogonal biding pair in the method of modified Pathak because it is based on the same biorthogonal click chemistry between an azide and an acetylene as taught by Mahmoud.
Claims 1, 2, 8-10, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak (WO 2006/026325) as evidenced by Hotchkiss et al. (US 20100196985) in view of Mahmoud et al. (Biomaterials (2011; published online February 2011) 32: 3712-3720), as applied to claims 1, 2, 8-10, 12 and 15-18, in further view of Sigrist (Methods in Enzymol. (1982) 88 (Biomembranes, Pt. 1): 207-213; cited in the IDS).
	The disclosure of Pathak as evidenced by Hotchkiss in view of Mahmoud is discussed supra.
Modified Pathak does not teach that the azide that is attached to the tissue via an isothiocyanate functional group (claim 16).
Sigrist teaches the modification of lysyl groups on membrane proteins with a p-azidophenylisothiocyanate (Figure 1) as well as by 5-isocyanato-naphthaleneazide (Table I). Figure 1 shows that the isothiocyanate moiety is the functional group.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to couple the azido group to the amine group of the tissue of modified Pathak via p-azidophenylisothiocyanate or 5-isocyanato-naphthaleneazide. The ordinary artisan would have been motivated to do so because each lysine-reactive functional group of the azido-bearing reagent (imidazole-1-sulfonyl of Mahmoud and the isothiocyanate moiety of the azido compound of Sigrist) is known to have the same function, to serve as the reactive functional group to couple the azido-bearing compound to a lysine group on a peptide or protein. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ p-azidophenylisothiocyanate or 5-isocyanato-naphthaleneazide to react with an amine group (e.g., lysyl) on a tissue to fix the azide-bearing compound because Sigrist successfully accomplishes this with p-azidophenylisothiocyanate or 5-isocyanato-naphthaleneazide on membrane proteins.
Claims 7 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Comment on the Prior Art
Baskin et al. (Proc. Nat’l. Acad. Sci. (2007) 104(43): 16793-16797) teach a method for imaging cells. An imaging reagent is coupled a compound bearing an orthogonal binding pair which is a cyclooctyne that reacts with an azide that is installed metabolically into cells. The azide and cyclooctyne react via a [3+2] dipolar cycloaddition resulting incorporation of the labeling agent into the cells (abstract; Figures 1 and 2). Neither Baskin nor the prior art teach incorporating the labeling agent into a spacer inserted in a linking compound that is incorporated into tissue via bio-orthogonal chemistry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653